     Case 7:18-cr-00855 Document 295 Filed on 02/20/19 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                           Case Number: 7:18−cr−00855

Jorge Zamora−Quezada
Meisy Angelica Zamora
Estella Santos Natera
Felix Ramos




                            NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Ricardo H Hinojosa
PLACE:
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 3/1/2019

TIME: 03:00 PM
TYPE OF PROCEEDING: Status Conference




Date: February 20, 2019
                                                         David J. Bradley, Clerk
